           Case 1:20-cv-01761-JMF Document 25 Filed 06/22/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MOSHE MASRI,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :       20-CV-1761 (JMF)
                                                                       :
EXPERIAN INFORMATION SOLUTIONS INC., et al., :                              ORDER OF DISMISSAL
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court having been advised at ECF Nos. 23 & 24 that the claims asserted against
Defendant Experian have been settled in principle, it is ORDERED that the claims against
Defendant Experian be and is hereby DISMISSED and discontinued without costs, and without
prejudice to the right to reopen the action within sixty days of the date of this Order if the
settlement is not consummated.

       To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, requests
to extend the deadline to reopen are unlikely to be granted.

        If the parties wish for the Court to retain jurisdiction for the purposes of enforcing any
settlement agreement, they must submit the settlement agreement to the Court by the deadline to
reopen to be “so ordered” by the Court. Per Paragraph 4(B) of the Court’s Individual Rules and
Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
to enforce a settlement agreement unless it is made part of the public record.

       The Clerk of Court is directed to terminate Defendant Experian as a party and to keep the
case open as to the remaining American Express Co.

        SO ORDERED.

Dated: June 22, 2020
       New York, New York                                     _______________________________
                                                                     JESSE M. FURMAN
                                                                   United States District Judge
